By the Court.

Lumpkin, J.
delivering the opinion.
[1.] It is conceded, that this caee comes fully within the rule laid down by this Court, in Shannon vs. Roosevelt, Hyde & Clarke, (17 Ga. Rep. 88.) And believing as we did in that case, that all of our laws should be liberally construed, in favor of liberty and securities, we are unwilling to change the decision there made, notwithstanding our adherence may, in the strong language of our young brother, defeat the public justice of the country.
It never was intended by the Legislature, that unfortunate debtors should be imprisoned, and insolvent debts collected out of securities by snap judgments. And better, far, that the Courts should be subjected to some inconvenience, than that such results should follow.
■ In view of the provision of our State Constitution, that the person of a debtor, where there is not a strong presumption of fraud, shall not be detained in prison, after delivering honafide all his estate, real and personal, for the use of his creditors, it is a matter of amazement that such stringency of interpretation should constantly be resorted to, in reference to our Statutes, for the relief of honest debtors. They seem to have been looked upon as neither more nor less than traps set to catch the unwary.